Citation Nr: 1206824	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for myasthenia gravis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with constipation, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  

3.  Entitlement to service connection for bilateral Eustachian tube dysfunction, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2004.  Service in Southwest Asia is indicated in the evidence of record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (the RO) which denied the Veteran's claims for entitlement to service connection for myasthenia gravis, GERD with constipation, and bilateral Eustachian tube dysfunction.  The RO had characterized the one issue as entitlement to service connection for myasthenia gravis; however, the Board has determined that the issues are more appropriately characterized as above.  In January 2010, the Board remanded the Veteran's claim of service connection for myasthenia gravis for further development.

In May 2009, the Veteran submitted a statement outlining multiple disabilities and symptomatology, to include difficulty swallowing/dysphagia, sleep apnea, gastric reflux, fainting, vomiting, weight loss, low and high blood pressure, pain and numbness in multiple locations (i.e. forearm, limbs, stomach, back, ear, jaw, hands, feet).  In the January 2010 Remand, these issues were referred to the RO for appropriate action.  To date, the RO has not adjudicated these issues, thus the Board again refers these issues for appropriate action pursuant to 38 C.F.R. § 3.317 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002 and West Supp. 2010); 38 C.F.R. § 3.317(d) (2011); see also 76 Fed. Reg. 250, 81834-36 (December 29, 2011).  The Veteran's service personnel records reflect that the Veteran served in the Persian Gulf during the designated time period.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834-81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In light of the Veteran's service in the Persian Gulf, the Veteran should be afforded VA examinations to assess the nature and etiology of any GERD with constipation and bilateral Eustachian tube dysfunction.   

Myasthenia gravis

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Prior to entering active duty in February 2003, the Veteran was treated in June 2001 by Dr. G.K., a private physician, for complaints of dysphagia.  The Veteran's February 2003 pre-deployment health assessment and initial medical review, prior to entering the active service, did not note or otherwise detect a pre-existing dysphagia or myasthenia gravis.  On March 17, 2003, less than a month after she began active duty, she was seen by a physician for complaints of intermittent dysphagia with solids and liquids.  The Veteran reported having the dysphagia for several months.  In April 2003, the Veteran was seen by a physician for complaints of a vague abdominal pain, difficulty swallowing, and shortness of breath.  A barium swallow study performed in April 2003 indicated that the Veteran had an abnormal esophogram.  In June 2003, the Veteran was seen by a physician for difficulty swallowing liquids and solids, aspiration into the lungs, running nose, and difficulty speaking.  The Veteran's Patient Movement Request, completed to return the Veteran from Southwest Asia, indicated that the Veteran had a diagnosis of chronic dysphagia and had a 25-year history of intermittent dysphagia and lifelong constipation.  In July 2003, the Veteran received a diagnosis of dysphagia from a physician.  In August 2003, the Veteran was diagnosed with dysphagia and vocal cord dysfunction by a physician.  In November 2003, electrodiagnostic studies showed evidence of myasthenia gravis.  In December 2003, the Veteran received a diagnosis of deteriorating neurological disease, myasthenia gravis.  In March 2004, a physician determined that a definitive diagnosis of myasthenia gravis could not be made at that time, and the diagnosis remained probable or possible.  However, the physician did diagnose the Veteran with chronic dysphagia.  In July 2004, the Veteran was treated for an esophageal ulcer. 

In July 2004, the Veteran received an early discharge from the military referable to this diagnosis.  The Medical Board, upon a physical examination and review of her service treatment records (STRs), determined she was unfit for military service because of the effects of this condition.  The Medical Board concluded her myasthenia gravis had not existed prior to service (EPTS).  However, the Physical Evaluation Board (PEB) reported that the onset of symptoms of myasthenia gravis was in 2002.  The PEB concluded that the Veteran's myasthenia gravis had EPTS, and that it had not been aggravated by her military service.  The Veteran filed a claim of service connection for myasthenia gravis prior to her effective date of discharge in December 2004. 

In January 2010, the Board remanded this issue to afford the Veteran an examination to determine whether her claimed myasthenia gravis was incurred in service, or whether such disability pre-existed service, and, if so, was aggravated therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In May 2010, the Veteran underwent a VA examination and the VA examiner concluded that there was no clear neurological diagnosis but myasthenia gravis was excluded.  The Board is cognizant of the case of McLain v. Nicholson, 21 Vet. App. 319 (2007), in which the Court held that the requirement concerning a claimant having a current disability before service connection may be awarded for the disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

Post-December 2004 treatment records contain reference to possible myasthenia gravis and an unclear diagnosis of myasthenia gravis.  In light of the in-service diagnosis of myasthenia gravis and the possible post-service diagnosis, a VA examiner should be requested to examine the Veteran and review the claims folder and opine whether there are any post-service indications of myasthenia gravis and any relationship to service, to include an undiagnosed illness.


Records

In a September 2009 statement, the Veteran contended that her conditions could be "a result of immunizations" she received while serving in 1990 in Jordan as a member of the Indiana Air National Guard assigned to the 122nd Tactical Fighter Wing then located in Ft. Wayne, Indiana.  The Veteran reiterated in a May 2010 statement that the RO and the Board did not acknowledge her service in 1990.  

The Board notes that the single DD-214 form in the record reflects that the Veteran had about 2 months of prior active duty, but it does not indicate foreign service other than that associated with the 2003-04 period of active duty covered by the DD-214.  The record now includes evidence that the Veteran served as an "A1C [airman first class]" in 1990 operations known as Shadow Hawk and Eager Light when she was assigned to a unit directed by Central Command, Joint Task Force Alpha.  The Board notes that Central Command is responsible for Southwest Asia and that an airman first class is an Air Force rank.  The Veteran has stated that she was assigned to a unit in Jordan in 1990 and that she has records indicating such service that are or could be held by the Indiana Air National Guard.

A review of the record reveals that despite the Veteran's September 2006 request, no effort has been made to obtain the records she has identified, nor has there been any effort to determine whether the inoculations the Veteran received have any etiological connection with her current chronic symptoms.  Federal statutes and VA regulations provide for a duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits, and a duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  For those reasons, the Board remands the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Take all reasonable steps to obtain personnel records and service treatment records from the Indiana National Guard and/or the National Personnel Records Center (NPRC) pertaining to the Veteran, including any records of active duty served in or about 1990 and records of service overseas to include, but not limited to, Jordan.

2.  Take all reasonable steps to obtain the Veteran's personnel records and service treatment records from the Tennessee National Guard, to include a record showing the Veteran's periods for inactive duty for training or active duty for training.

3.  Contact the Veteran in writing and request that she provide the identity of any healthcare provider who treated her for symptoms of fatigue, dysphagia, sleep apnea, GERD, constipation, fainting, vomiting, weight-loss, fluctuating high blood pressure, and pain and numbness from the period of her active duty in 1990 through 2003.  Seek the appropriate medical record releases from the Veteran and take all reasonable steps to obtain such records.  

4.  Ensure that all VA treatment records pertaining to the Veteran that are not already included in the Veteran's VA claims folder are associated with the Veteran's VA claims folder.

5.  Schedule the Veteran for a VA examination(s) with a physician(s) with appropriate expertise pertaining to her claimed myasthenia gravis, GERD with constipation, and bilateral Eustachian tube dysfunction.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Does the Veteran have myasthenia gravis, or has myasthenia gravis been diagnosed or evident at any period following the Veteran's separation from service in December 2004?  

b)  Is any myasthenia gravis causally related to the Veteran's period of active duty service from February 2003 to December 2004, or any prior period of active service or active duty for training in or about 1990?

c)  Did myasthenia gravis pre-exist service (February 2003 to December 2004), and if so, did it undergo an increase in disability during active service beyond any natural progress?

d)  Does the Veteran have GERD, or has GERD been diagnosed or present at any period following the Veteran's separation from service in December 2004?  

e)  Is any GERD causally related to the Veteran's period of active duty service from February 2003 to December 2004, or any prior period of active service or active duty for training in or about 1990?

f)  Did GERD pre-exist service (February 2003 to December 2004), and if so, did it undergo an increase in disability during active service beyond any natural progress?

g)  Does the Veteran have any pertinent signs or symptoms affecting the gastrointestinal system, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?

h)  For any disability manifested by gastrointestinal symptoms, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

i)  Does the Veteran have any pertinent signs and symptoms of constipation, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?

j)  For any disability manifested by constipation, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

k)  Does the Veteran have any pertinent signs and symptoms of ear infection and/or bilateral Eustachian tube dysfunction, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?

l)  For any disability manifested by ear infection, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of active service.

The examiner should provide an opinion whether any symptom manifested by the Veteran can be attributed to any diagnosed illness or any medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as, but not limited to, chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.   

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.

6.  After completion of the preceding development and any other development deemed necessary, readjudicate the Veteran's claims of service connection for myasthenia gravis, GERD to include constipation, and bilateral Eustachian tube dysfunction, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and provide a reasonable time for response.  If otherwise in order, the claim should be returned to the Board for consideration.

The RO/AMC should also ensure that appropriate action is taken with regard to the Veteran's claims of service connection for difficulty swallowing/dysphagia, sleep apnea, gastric reflux, fainting, vomiting, weight loss, low and high blood pressure, pain and numbness in multiple locations (i.e. forearm, limbs, stomach, back, ear, jaw, hands, feet) pursuant to 38 C.F.R. § 3.317.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


